DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein a lateral dimension of each of the conductive vias decreases along the first direction, and a first surface of at least one of the plurality of conductive vias having the greatest lateral dimension of the plurality of conductive vias is directly connected to a second surface of the conductive pillars having the greatest lateral dimension of the conductive pillars,” as recited in claim 1, “wherein a lateral dimension of each of the first conductive vias decreases along a build-up direction, and a top surface and a bottom surface of the first dielectric layer are aligned with surfaces of the plurality of first conductive vias; a plurality of first conductive wirings disposed on the plurality of first conductive vias and the first dielectric layer along the build-up direction; a plurality of second conductive vias disposed on the plurality of first conductive wirings, wherein a lateral dimension of each of the second conductive vias decreases along the build-up direction,” as recited in claim 8, and “  forming a plurality of conductive vias electrically connected to the conductive pillars of the at least one semiconductor die and the through vias, wherein a lateral dimension of each of the conductive vias decreases along the first direction, and a first surface of at least one of the plurality of conductive vias having the greatest lateral dimension of the plurality of conductive vias is directly connected to a second surface of the conductive pillars having the greatest lateral dimension of the conductive pillars,” as recited in claim 15.
Claims 1-7, 9-14 and 16-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim  
 	Lu et al. (US 2017/0125346) semiconductor packaging structure the includes through vias that surrounds the semiconductor die formed in on a substrate and redistribution circuit structure disposed and electrically connected to the semiconductor die. 
However, Liu et al. do not disclose the aforementioned allowable limitations of the instant application as claimed in claims 1, 8 and 15. 
LIU et al. (US 2017/0098628) also disclose similar inventive subject matter. However, LIU et al. do not disclose the aforementioned allowable limitations of the instant application as claimed in claims 1, 8 and 15. 
Therefore, prior art of record neither anticipates nor renders obvious the claimed limitations of the instant application as whole either taken alone or in combination. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
September 10, 2022